           Case 1:19-cv-00175-TSE-JFA Document 10 Filed 04/25/19 Page 1 of 2 PageID# 58

TO:


                     Register of Copyrights                                                                   REPORT ON THE
                     Copyright Office                                                           FILING OR DETERMINATION OF AN
                     Library of Congress                                                                    ACTION OR APPEAL
                     Washington, D.C. 20559                                                           REGARDING A COPYRIGHT




       In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                        COURT NAME AND LOCATION

         El ACTION               □ APPEAL                                 United Stated District Court - Eastern District of Virignia
DOCKET NO.                           DATE FILED

     1:19-cv-00175                             02/14/2019
PLAINTIFF                                                                            DEFENDANT



     STRIKE 3 HOLDINGS, LLC                                                           JOHN DOE subscriber assigned IP address
                                                                                      69.143.97.196



          COPYRIGHT                                                                                                           AUTHOR OR WORK
                                                                TITLE OF WORK
      REGISTRATION NO.

                                                                                                                       STRIKE 3 HOLDINGS, LLC
 ' S^c.-Afkc                         SEE ATTACHED


2


3


4


5




       in the above-entitled        case, the following copyright(s) have been included:
DATE INCLUDED                        INCLUDED nv

                                               □ Ametidment              □ Answer               □ Cross Bill              □ Other Pleading
          COPYRIGHT                                                                                                           AUTHOR OF WORK
                                                                TITLE OF WORK
       REGISTRATION NO.


 1


2


3


     In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                   WRITTEN OPINION ATTACHED                                         datSrendSred

            '^^fl^Order
                  Order          Q Judgment                                 □ Yes         ^No

CLERK                                                                       TVCLERf                                              DATE

          Fernando Galiudo, Clerk
                                                                                       k=
                     I) Upon initiation of action,                2) Up^n fiiiiig of document adding copyright(s),       3) Upon termination of action,
                          mail copy to Register of Copyrights       mail copy to Register of Copyrights                      mail copy to Register of Copyrights
DISTRIBUTION:
                     4) In the event of an appeal, forward copy to Appellate Court                 5) Case File Copy
Case 1:19-cv-00175-TSE-JFA Document 10 Filed 04/25/19 Page 2 of 2 PageID# 59
